
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 85
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Ms. Baldwin (for
			 herself, Mr. Higgins,
			 Mr. Towns,
			 Mr. Tierney,
			 Mr. Hinchey,
			 Ms. Lee of California,
			 Ms. Schakowsky,
			 Mr. Cicilline,
			 Ms. Kaptur,
			 Mr. Grijalva,
			 Mr. Jackson of Illinois,
			 Ms. Woolsey,
			 Mr. McDermott,
			 Mr. Stark,
			 Mr. Thompson of California,
			 Ms. Matsui,
			 Mr. Hastings of Florida,
			 Mr. Holt, Ms. Moore, Mr.
			 McGovern, Ms. Tsongas,
			 Mr. Ellison,
			 Mr. Cohen,
			 Mr. Larson of Connecticut,
			 Mr. Cummings,
			 Mr. Kucinich,
			 Mr. Gutierrez, and
			 Mr. Conyers) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the proposed settlement between the Department of
		  Justice, the State attorneys general, and mortgage servicers regarding mortgage
		  fraud and the economic crisis.
	
	
		Whereas the United States has experienced a mortgage
			 crisis since 2004;
		Whereas the mortgage crisis resulted from a number of
			 causes in the housing and credit markets, including an increase in
			 non-traditional mortgages such as risky subprime loans, substandard
			 underwriting practices by lenders, and unstable risk-management
			 practices;
		Whereas, since 2006, more than 3,000,000 houses in the
			 United States have been recaptured through foreclosure;
		Whereas the rate of foreclosures has increased an
			 additional 23 percent since 2008, with approximately 2,900,000 home mortgages
			 in the United States in foreclosure in 2010;
		Whereas homeowners across the Nation have been hit hard by
			 the mortgage crisis with one in four homeowners underwater on
			 their mortgages, meaning that their home is worth less than the outstanding
			 balance due on the mortgage on the property;
		Whereas underwater homeowners nationwide owe, in
			 aggregate, approximately $750 billion more than their homes are currently
			 worth;
		Whereas the ongoing housing crisis and significant
			 increase in mortgage delinquencies and foreclosures has contributed to the
			 current financial crisis;
		Whereas the Federal Bureau of Investigation (FBI) has
			 stated that mortgage fraud is a growing crime threat that is hurting
			 homeowners, businesses, and the national economy;
		Whereas the FBI has increased its investigative resources
			 to address the mortgage fraud crisis;
		Whereas the FBI experienced an increase in suspicious
			 activity reports filed by federally insured financial institutions from 6,936
			 reports in 2003 to 67,190 in 2009;
		Whereas investigations by the FBI and other law
			 enforcement entities, including State attorneys general, have focused on fraud
			 related to loan origination, mortgage loan securitization, and mortgage
			 servicing;
		Whereas, in the fall of 2010, reports nationwide exposed
			 fraudulent foreclosure filings, including the practice of signing mortgage
			 documents without verifying the content of the document, often referred to as
			 robo-signing;
		Whereas the attorneys general of the 50 States initiated
			 an official investigation into the robo-signing scandal in October 2010;
		Whereas the State attorneys general and the Federal
			 Government have pursued a settlement with mortgage servicers, including Bank of
			 America, JPMorgan Chase, Ally Financial, and Wells Fargo, that exceeds the
			 original goal of addressing the robo-signing scandal;
		Whereas financial institutions have faced lawsuits
			 regarding their role in the subprime mortgage boom and accompanying financial
			 crisis;
		Whereas Bank of America has reached an agreement to pay
			 $8.5 billion to settle claims over purchases of mortgage-backed securities by
			 Countrywide Financial, which is owned by Bank of America;
		Whereas the $8.5 billion settlement with Bank of America
			 represents only 2 percent of the $424 billion in mortgages that Countrywide
			 issued and only 4 percent of the outstanding principal on the loans;
		Whereas the Federal Housing Finance Agency has sued a
			 group of banks, including Bank of America, Citigroup, JPMorgan Chase, and
			 Barclays, for $200 billion for losses resulting from mortgage-backed
			 securities;
		Whereas the Federal Housing Finance Agency lawsuit
			 pertains to loans sold to the Federal National Mortgage Association (Fannie
			 Mae) and the Federal Home Loan Mortgage Corporation (Freddie Mac) that were
			 based on incorrect or missing information;
		Whereas Fannie Mae and Freddie Mac neared insolvency in
			 2008 due to subprime mortgage losses, were rescued by United States taxpayers,
			 and have operated under Federal conservatorship since 2008;
		Whereas State pension funds were cheated out of critical
			 investments due to fraudulent sales of mortgage-backed securities;
		Whereas the fraudulent sales of mortgage-backed securities
			 has resulted in financial losses for State’s worker retirement funds, whose
			 investors and beneficiaries include teachers, firefighters, and police;
		Whereas securities fraud lawsuits have been filed on
			 behalf of beneficiaries of State pension funds, including a class action
			 lawsuit against Merrill Lynch, now owned by Bank of America, for providing
			 misleading documents for $16.5 billion in certificates;
		Whereas banks are required to register and pay fees with
			 county offices in each State for each sale or resale of a mortgage;
		Whereas many banks utilized the Mortgage Electronic
			 Registration Systems (MERS) electronic mortgage registry, which permitted these
			 financial institutions to repeatedly avoid paying local taxes;
		Whereas local communities lost local tax revenue through
			 the banks’ fraudulent behavior and local counties are now suing to reclaim the
			 significant amount of lost revenue;
		Whereas the proposed settlement between the State
			 attorneys general, the Federal Government, and mortgage servicers is reported
			 to be for $20 billion;
		Whereas the financial repercussions for the victims of the
			 mortgage servicers’ fraudulent behavior, including homeowners, State pension
			 beneficiaries, and local communities, far exceeds $20 billion;
		Whereas reports of the proposed settlement describe that
			 the settlement may halt State investigations and prosecutions into the mortgage
			 servicers’ fraudulent behavior;
		Whereas the prevention of future fraudulent behavior would
			 be aided by examining the findings of investigations into past such
			 behavior;
		Whereas California Attorney General Kamala Harris has
			 withdrawn from the proposed settlement due to concerns that the proposed
			 settlement amount was insufficient; and
		Whereas New York Attorney General Eric Schneiderman has
			 resisted requests to halt New York State investigations into mortgage fraud as
			 a condition of joining the settlement: Now, therefore be it
		
	
		That it is the sense of the House of
			 Representatives that any action taken by the Department of Justice should be
			 consistent with the following goals:
			(1)The mortgage
			 servicers who engaged in fraudulent behavior should not be granted criminal or
			 civil immunity for potential wrongdoing related to illegal mortgage and
			 foreclosure practices.
			(2)The Federal
			 Government and State attorneys general should proceed with full investigations
			 into claims of fraudulent behavior by mortgage servicers.
			(3)Any financial settlement reached with
			 mortgage servicers should appropriately compensate for, and accurately reflect,
			 the extent of harm to all victims, including homeowners and State pension
			 beneficiaries, caused by the mortgage servicers’ fraudulent behavior.
			
